Citation Nr: 1439512	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-04 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for psychiatric disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Jurisdiction over the case was subsequently been transferred to the Boston, Massachusetts RO.

In connection with her appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in May 2014.  A transcript of the hearing is associated with the record.

While additional evidence, including private and VA treatment records, statements from a VA clinical social worker and the Veteran's longtime friend, and copies of correspondence from the Veteran to her family during her active service, was associated with the record subsequent to the December 2009 statement of the case (SOC), the Board notes that the Veteran, through her representative, waived her right to have this evidence considered by the agency of original jurisdiction (AOJ) in a May 2014 statement.  See 38 C.F.R. § 20.1304.  Moreover, the claim of entitlement to service connection for psychiatric disability is reopened as shown below, and is being remanded for further development.  Thus, the originating agency will be afforded an opportunity to review this newly received evidence.

The record before the Board consists of the paper claims files and electronic records within Virtual VA.



FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied in a February 2003 rating decision; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Factual Background and Analysis

The RO originally denied the Veteran's claim for service connection for an acquired psychiatric disorder in a November 1991 rating decision.  The claim was denied because the Veteran did not furnish evidence of continuity of diagnosis and treatment from separation from service to that time, and there was no basis to assume that the diagnosed nervous condition, bipolar disorder, was the same condition which the Veteran experienced in service during the acute and transient episode.  The RO indicated that the nervous condition was not demonstrated to be related to service and was considered a condition which was too remote from service to be related thereto.  The Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

A February 2003 rating decision denying the claim is the most recent unappealed decision denying the claim.  

The evidence of record at the time of the February 2003 rating decision included the Veteran's service treatment records, which showed that the Veteran was evaluated by a Medical Board in March 1980, and was diagnosed with mild acute psychotic episode (by history), in remission, manifested by delusions, clang associations, and loose associations without disorientation or loss of judgment.  It was noted that the stress was unknown and the Veteran's predisposition was immature personality.  There was found to be no degree of impairment for further military duty or industrial adaptation.  During the March 1981 separation examination, it was noted that the Veteran had trouble sleeping in 1980 and was hospitalized for 45 days.  She reportedly was treated for depression, excessive worry, and nervous trouble concomitant with trouble sleeping, diagnosed as acute psychotic episode, which was improved and in remission at that time.  However, subsequent service treatment records, dated in April 1981, show that the Veteran sought additional mental health treatment and was found to have loosened associations and paranoid thinking.  She was assessed with alcoholism, status post atypical psychosis, and atypical personality disorder.  

Post-service, the report of a July 1991 VA examination indicates that the Veteran reported that she was diagnosed with bipolar disorder, which was first treated in 1985.  On the current examination, bipolar disorder was diagnosed and the Veteran was noted to be depressed.  Subsequent VA treatment records show ongoing treatment for bipolar disorder and cognitive limitations status post a closed head injury due to domestic violence.  She was assessed with several diagnoses, including major depression, rule out bipolar II, rule out PTSD related to battered women's syndrome, ADHD, developmental reading disability, and cognitive disorder not otherwise specified.  VA treatment records also reveal that the Veteran reported having experienced several episodes of sexual harassment while in the military.  

No pertinent evidence was received within the appeal period following the February 2003 rating decision.  The evidence received after the appeal period includes additional VA treatment records, private treatment reports, hearing testimony, statements from a VA clinical social worker and the Veteran's longtime friend, and copies of correspondence from the Veteran to her family during her active service.  The Veteran contends that she has a current acquired psychiatric disorder that began during service and has continued since that time.  The Veteran has indicated in testimony and to treatment providers that she experienced several incidents of sexual trauma during service.  Her clinical social worker at the Vet Center opined in a May 2014 letter that the Veteran's disability is more likely than not due to severe sexual trauma experienced in the service.  The clinical social worker noted that the Veteran has multiple diagnoses, and stated that she believes that the Veteran endorses all the symptoms of PTSD, chronic and severe.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Further, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, it is new and material, and reopening of the claim is warranted.


ORDER

As new and material evidence has been received, reopening of the claim for entitlement to service connection for psychiatric disability is granted.


REMAND

The Board has determined that additional development is required before the claim for service connection for psychiatric disability is decided.  The Veteran contends that she has a current psychiatric disorder due to sexual trauma or exposure to ionizing radiation during service.

In the present case, the evidence reveals that the Veteran has been assessed with and treated for several psychiatric disorders, to include PTSD, bipolar disorder, anxiety disorder, major depression, attention deficient disorder, and a cognitive disorder.   Private and VA treatment records indicate that the Veteran has a history of PTSD related to domestic abuse.  However, as noted above, the evidence also shows that the Veteran has reported experiencing several episodes of sexual trauma in service, and her clinical social worker has stated that she believes that the Veteran endorses all of the symptoms of PTSD, and her psychiatric disability is more likely than not due to severe sexual trauma experienced in the service.  Further, the Veteran has related that she was exposed to ionizing radiation for half an hour from leaking nuclear weapons while on duty in Italy.  

The Board notes that VA is obliged provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining whether any acquired psychiatric disorder present during the period of the claim is related to service, to include the mental health conditions, the personal assaults, and the reported radiation exposure that occurred therein.

Prior to the examination, all outstanding, pertinent medical records should be obtained and associated with the claims files or Virtual VA.  In this regard, in the May 2014 letter, the Veteran's clinical social worker reported that she had been treating the Veteran at the Brockton Vet Center with weekly psychotherapy since April 2011.  She also stated that the Veteran is seen regularly at the Brockton VA Medical Center (VAMC).  However, the most recent VA treatment records contained in the claims files or Virtual VA are dated in May 2010.  Therefore, further development to obtain the records is required.

Finally, information in the claims files indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Since records pertinent to the Veteran's claim could be in the possession of the SSA, further development to obtain those records is also in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request from SSA a copy of its decision awarding the Veteran disability benefits and of the records upon which the award was based.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issue on appeal, to include any available treatment records from the Brockton Vet Center and any records from the Brockton VAMC for the period since May 2010.

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders currently present or present at any time during the period of the claim.  The claims files and any pertinent evidence in in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to each acquired psychiatric disorder that has been present during the period of the claim as to whether it is at least as likely as not (50 percent or more probable) that the disorder is etiologically related to the Veteran's active service, to include the documented mental health conditions, the reported episodes of sexual trauma, and the reported ionizing radiation exposure that occurred therein.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian with respect to her history of in-service events.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


